120 U.S. 517 (1887)
CARTER COUNTY
v.
SINTON.
Supreme Court of United States.
Submitted January 7, 1887.
Decided March 7, 1887.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KENTUCKY.
*521 Mr. W. Lindsay and Mr. A. Duvall for plaintiff in error.
Mr. George Hoadly, Mr. Edgar M. Johnson, Mr. Edward Colston, Mr. George Hoadly, Jr., and Mr. James O'Hara, for defendant in error.
MR. CHIEF JUSTICE WAITE, after stating the facts reported above, delivered the opinion of the court.
The principal points presented by the argument of the plaintiff arise on the demurrer to the petition, and they may be stated thus:
*522 1. The act of January 30, 1878, is void by the constitution of Kentucky, because the subject to which it relates is not clearly expressed in its title.
2. The act is also unconstitutional and void because it vests in the county court of Carter County the power to bind the parts of Elliott and Boyd counties which had been set off from Carter.
3. The act gave no authority to the county court of Carter County to issue negotiable securities which pass by delivery and in the hands of innocent holders are free from defences which would be good as between the original parties.
4. There is a defect of parties defendant, because Carter County is sued alone without joining "those parts of Boyd and Elliott counties taken from Carter."
1. As to the title of the act.
The provision of the constitution of Kentucky relied on is Art. II, § 37, as follows:
"No law enacted by the General Assembly shall relate to more than one subject, and that shall be expressed in the title."
Undoubtedly the design of this provision was, as is said in Pennington v. Woolfolk, 79 Ky. 20, "to prevent the use of deceptive titles as a cover for vicious legislation, by enabling members of the General Assembly to form such opinion of the nature of a bill by merely hearing it read by its title;" but as early as 1859 the Court of Appeals said in Phillips v. Covington & Cincinnati Bridge Company, 2 Met. (Ky.) 219, 221: "This prohibition should receive a reasonable and not a technical construction; and looking to the evil intended to be remedied, it should be applied to such acts of the legislature alone as are obviously within its spirit and meaning. None of the provisions of a statute should be regarded as unconstitutional where they all relate directly or indirectly to the same subject, have a natural connection, and are not foreign to the subject expressed in its title." This is in accord with the decisions of this court in Montclair v. Ramsdell, 107 U.S. 147, where we followed the rulings of the Supreme Court of New Jersey upon a similar provision in the constitution of that state; in *523 Jonesboro City v. Cairo & St. Louis Railroad, 110 U.S. 192, and Mahomet v. Quakenbush, 117 U.S. 509, where the constitution of Illinois and the decisions of the Supreme Court of that state were considered; and in Otoe County v. Baldwin, 111 U.S. 1, which had reference to the constitution of Nebraska and the settled rule of decision in that state; and in Ashley School District v. Hall, 113 U.S. 135, which arose in Iowa. It is enough if the law has but one general object, and that object is fairly expressed in its title. Cooley on Const. Lim., 1st ed. 144, § 2; 4th ed. 175.
Here the title is "An act authorizing the county of Carter, and those parts of the counties of Boyd and Elliott taken from Carter County, to compromise and settle with the holders of the bonds and coupons of interest executed by Carter County in its subscription to the capital stock of the Lexington and Big Sandy Railroad Company, and to levy and collect a tax for that purpose." This clearly and distinctly expresses the whole object of the legislation, and there is nothing in the body of the act itself which is not in every way germane to what is there expressed. No one interested in the subject matter of the law could be put off his guard by hearing the bill read by its title. True, it does not state that the county court of Carter County is to act as the representative of the parts of Boyd and Elliott counties, as well as the county of Carter, in making the compromise, or that bonds are to be issued for the purpose of carrying it out, but all this is matter of detail, suitable to the single purpose the legislature had in view, namely, a settlement and compromise with the holders of bonds issued by Carter County before its division, and for which the present Carter County and those parts of Boyd and Elliott which were taken from the old county were liable. It is difficult to see how the subject of the legislation could be stated more clearly without making the title of the act "a detailed statement, or an index or abstract of its contents" which all agree is not necessary. Montclair v. Ramsdell, 107 U.S. 155.
2. The authority of the county court of Carter County to bind "those parts of the counties of Boyd and Elliott taken from Carter County."
*524 If we understand correctly the position of the county as to this branch of the case, it is that the legislature had no power to authorize the county court of Carter County to act for these parts of counties in compromising the old debt for which they were held, because they were no longer parts of that county, and no opportunity was given them to participate in the arrangement. These parts of counties have no separate organization of their own, corporate or otherwise. For all county purposes, except this debt contracted by Carter County when they were included within its boundaries, they are subject to the government of the counties to which they now respectively belong; but for the debt, they still remain a part of Carter. Such is clearly the effect of that provision in the acts establishing the new counties which declared that the liability of citizens and property in the territory set off from Carter for taxation on account of the bonds and interest should continue the same "as though this act had never been passed." Had the acts never been passed, no one would doubt the power of the legislature to give the county court of Carter the authority to make the settlement in the same way now provided for, even though these parts of the county did not have a justice of the peace in commission to take part in the deliberations. And this because the county court was made the agent of the county, and of those whose property was subject to taxation, for the transaction of this business. The legislature might have appointed a commission for the same purpose, or it might have selected any other suitable agency. In order to bind the county or the tax-payers, it was not necessary that the tax-payers should vote on the subject, or that they should participate in an election of the body that was to act in the matter. All that was properly within the discretion of the legislature. No new debt was to be created, and no new subscription to the stock of a railroad company was to be made. All that had to be done was to compromise and settle an existing debt, and to substitute new liabilities on terms to be agreed on for an old one. Certainly it was within the power of the legislature to designate a suitable agency for that purpose, and what could be more suitable than that department of the governing *525 body of Carter County which was intrusted with the management of its financial affairs? The cases of Allison v. Louisville & Harrod's Creek and Westport Railway Company, 9 Bush, 247, 253, and 10 Bush, 1; Scuffletown Fence Co. v. McAllister, 12 Bush, 312; Cypress Pond Draining Co. v. Hooper, 2 Met. (Ky.) 350; and Mercer County Court v. Kentucky River Navigation Co., 8 Bush, 300, referred to in the argument of counsel, all relate to the creation of new liabilities, not to the settlement of old ones.
3. The right to issue negotiable securities.
It is no doubt true that, without sufficient legislative authority, a municipality cannot issue commercial paper, which will be free from equitable defences in the hands of innocent holders, Claiborne County v. Brooks, 111 U.S. 400; but, in our opinion, that authority was given here. The county of Carter was authorized to borrow money and to issue its bonds therefor to pay its subscription to the stock of the railroad company. This, all agree, was sufficient authority to issue bonds which were negotiable, and the averments in the declaration are that the bonds which were in fact issued had that character. The debt to be compromised, therefore, under the act of 1878, was a debt which had been created by the issue of such bonds, and the authority was to execute to the "holders of said bonds and coupons of interest" "the obligations of said county of Carter and those parts of the counties of Boyd and Elliott taken from Carter County in their formation, which shall be signed by the county judge of Carter County and attested by the clerk of said court." They were to contain such stipulations as to interest, not exceeding six per cent. per annum, and to be made due and payable at such times, as might be agreed on. As the new obligations were to be executed to take up and cancel old negotiable securities to a large amount, and were to be made payable at a future time, there cannot be a doubt of the intention of the legislature to authorize the execution of "obligations" negotiable in form and in law, if necessary to secure a settlement. The authority to include in the obligations such stipulations as to interest as might be agreed on clearly implies authority to *526 attach interest coupons, and everything indicates a purpose to invest the court with all the powers as to the form of the obligations that were necessary to enable it to meet the requirements of the holders of the outstanding bonds and coupons in this particular.
4. The want of parties.
As we have already said, the parts of Boyd and Elliott counties which are interested in this matter have no separate organization of their own, and they remain for all the purposes of this debt a part of Carter County. A suit against Carter County on the bonds is, therefore, a suit against them, and a judgment against that county will be payable out of taxes collected within the boundaries of the original county under the provisions of the act of 1878.
A suggestion was made in the argument for the county of a variance between the bond described in the declaration and that which was actually issued, but this is a matter which we cannot consider, as there is no copy of the bond as issued in the record.
Another objection is made to the form of the declaration in that it does not meet the requirements of § 113 of the Civil Code of Kentucky, and set out distinctly in separate paragraphs each one of the sixty separate causes of action sued on. The objection cannot be taken by general demurrer, and besides it does not seem to have been made below.
The objection to the action of the court in respect to the answer is so little relied on that it is only necessary to say we see no error in what was done.
The judgment is affirmed.